891 F.2d 291
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eunice JUSTICE, Plaintiff-Appellant,v.Marian REDA;  The City of Columbus, Ohio, Defendants-Appellees.
Nos. 89-3291, 89-3527.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1989.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
Eunice Justice, a pro se Ohio citizen, appeals the dismissal of her civil rights complaint filed under 42 U.S.C. § 1983 for failure to state a claim, and the order granting defendants' motion for $373.75 in attorney's fees under 42 U.S.C. § 1988.   These cases have been consolidated and referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Plaintiff's complaint sought five million dollars in damages, alleging that defendant Reda had accused her of stealing, making threats, and having mental problems, which resulted in the removal of three Vietnamese foster children from the care of the plaintiff's daughter, with whom plaintiff lives.   Defendants wrote plaintiff requesting that she voluntarily dismiss the case, pointing out its deficiencies.   Plaintiff elected to pursue the case, and defendants filed a motion to dismiss for failure to state a claim, under Fed.R.Civ.P. 12(b)(6).   The district court granted the motion, and also allowed defendants attorney's fees.


3
Upon consideration, we conclude that this case was properly dismissed, as plaintiff could prove no set of facts which would entitle her to relief.   See Conley v. Gibson, 355 U.S. 41, 45-46 (1957).   Plaintiff's complaint was grounded on a state law claim of defamation, but § 1983 does not impose liability for violations of state tort law.   See Wilson v. Beebe, 770 F.2d 578, 582 (6th Cir.1985) (en banc).   We also conclude that the district court did not abuse its discretion in awarding defendants attorney's fees.   See Rathbun v. Warren City Schools (In re Ruben), 825 F.2d 977, 984 (6th Cir.1987), cert. denied, 108 S.Ct. 1108 (1988).   A court may properly award fees when it concludes that a claim is frivolous, unreasonable, or without foundation, even though not brought in subjective bad faith.   Hughes v. Rowe, 449 U.S. 5, 14-15 (1980) (per curiam).   Ms. Justice is not an inexperienced pro se litigant, and was aware of the possible consequence of pursuing this action after being advised that she had failed to state a claim.   Plaintiff's remaining arguments on appeal are meritless.


4
Accordingly, the district court's orders are hereby affirmed.   Rule 9(b)(5), Rules of the Sixth Circuit.